                                           Case 3:19-cv-02174-RS Document 20 Filed 08/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         J. L. HOWZE,
                                   7                                                    Case No. 19-cv-02174-RS (PR)
                                                       Plaintiff,
                                   8
                                                  v.                                    ORDER REOPENING ACTION
                                   9
                                         JANE DOE, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff’s motion to reopen this action is GRANTED. (Dkt. No. 19.) The stay is
                                  14   DISSOLVED and the action is REOPENED. The Clerk is directed to modify the docket to
                                  15   reflect this.
                                  16           Plaintiff’s in forma pauperis application and complaint will be reviewed in separate
                                  17   orders. The Clerk shall terminate all pending motions.
                                  18           IT IS SO ORDERED.
                                  19         Dated: August 10, 2020
                                                                                        _________________________
                                  20
                                                                                            RICHARD SEEBORG
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
